Case 1:20-cv-03163-MKB-TAM Document 28 Filed 05/28/21 Page 1 of 7 PageID #: 198




                                                                                         May 28, 2021

 By ECF

 Hon. Ramon E. Reyes, Jr.
 United States Magistrate Judge
 United States District Court
 Eastern District of New York

         Re:      Gelbard et al. v. City of New York et al., No. 1:20-CV-3163-MKB-RER

 Your Honor:

       We represent Plaintiffs in this action, which concerns the NYPD’s response to a
 demonstration at Cadman Plaza in Brooklyn on June 3, 2020 (the “Protest”) in the wake
 of George Floyd’s murder. We write to provide a report on the status of document
 discovery as directed by the Court during the May 13, 2021 tele phone conference.

                                                Plaintiffs’ Position

       As counsel detailed during the May 13 conference, Plaintiffs served their principal
 requests for paper discovery on December 21, 2020—over five months ago. Despite
 multiple meet-and-confer sessions and extensive exchange of correspondence,
 Defendants have produced virtually no responsive materials to date.

        Pursuant to the Court’s direction at the May 13 conference, the parties have
 conferred and divided the outstanding document requests currently at issue1 into the
 following two categories.

 I.      Category One: Documents that Defendants have agreed to produce
         but have not yet produced.

        Defendants have agreed that certain documents will be produced, but the parties
 disagree about the appropriate timeframe for production. Given the egregious and
 prejudicial delay that Defendants have already caused, Plaintiffs respectfully
 request that the Court order Defendants to produce these documents by
 June 25, 2021. Defendants have agreed to produce “most of the files related to”
 investigations conducted by the Attorney General (“NYAG”) and New York City

 1The parties have also identified the requests for which Defendants represent that all responsive
 documents have already been produced, those for which Defendants represent that no responsive
 documents exist, and those for which Defendants categorically object to production. Because those
 requests are not currently before the Court, they are not listed here. Plaintiffs reserve the right to seek to
 compel production of any documents that Defendants are withholding on the basis of their objections if
 and when any such disputes become ripe for Court intervention.

                    Alanna Kaufman* • Douglas E. Lieb‡ • David A. Lebowitz • Alison Frick*
                      *Also   admitted to practice in New Jersey ‡Also admitted to practice in California
Case 1:20-cv-03163-MKB-TAM Document 28 Filed 05/28/21 Page 2 of 7 PageID #: 199

 Kaufman Lieb Lebowitz & Frick                                                                May 28, 2021
 Page 2 of 7

 Department of Investigation (“DOI”) by June 25, but will not agree to complete the
 balance of their production until August 27—over nine months after Plaintiffs’ requests.

       The materials in this category2 are listed below, along with Plaintiffs’s response to
 Defendants’ position where appropriate.

     •   Documents concerning investigations of the NYPD’s policing of the George Floyd
         protests, including (without limitation) documents reviewed by DOI and NYAG.
            o Defendants have represented that they are “still determining the best
                manner to review and produce these files,” which is the substantially the
                same position they took in emails to Plaintiffs in late April and before the
                Court on May 13. They have further stated that their eventual production
                will be “limited to the DOI and AG investigations,” without explaining
                their apparent refusal to produce documents concerning other
                investigations. For example, the Office of the Corporation Counsel
                conducted its own such investigation, and the Civilian Complaint Review
                Board—a city agency—investigated civilian complaints about the NYPD’s
                protest response. Contrary to Defendants’ suggestion, Plaintiffs requested
                all such materials in December and have never withdrawn that request. In
                response to Plaintiffs’ inquiries, defense counsel stated in an email today
                that “[i]t is not proportional to the needs of the case for us to request every
                single CCRB file made in connection with [the] June 3 protest” and review
                all materials submitted in connection with such complaints, including
                videos of the protest and the police response. Plaintiffs strongly disagree.
                The substance of police misconduct complaints made to a City agency
                about the very incident at issue in this case, including videos and
                other supporting evidence, are indisputably relevant and discoverable,
                particularly in light of Plaintiffs’ Monell claim. Plaintiffs ask that all such
                materials be produced by June 25.

     •   “Aided” forms, Use of Force reports, and Threat, Resistance or Injury (TRI)
         Worksheets concerning the Protest.
            o Defendants have agreed to produce “aided” and TRI documents “within
               two weeks of an unsealing order being issued by the court,” but have not
               identified any such materials they believe are sealed, explained why they
               believe this, or drafted or proposed any unsealing order. Rather, they have
               stated only that such an order is being prepared for use in the consolidated
               S.D.N.Y. cases and will be provided when it is ready. Plaintiffs request that
               the Court require Defendants to produce these documents by June 25 and
               direct them to submit any proposed unsealing order immediately.


 2These shorthand characterizations of Plaintiffs’ requests are abbreviated for ease of reference only.
 Nothing in this letter is intended to limit or alter the scope of Plaintiffs’ requests.
Case 1:20-cv-03163-MKB-TAM Document 28 Filed 05/28/21 Page 3 of 7 PageID #: 200

 Kaufman Lieb Lebowitz & Frick                                                  May 28, 2021
 Page 3 of 7

       •   Line of Duty Injury Reports and related officer statements about the Protest.
              o Defendants refuse to agree to a date for production of these documents
                  because counsel requires “consent” from individual officers to produce
                  them. But these documents are in the City’s possession, and they are
                  clearly relevant given Defendants’ numerous public statements that the
                  NYPD police response to the George Floyd protests was justified by officer
                  injuries. The City is not a covered entity under HIPAA, and any sensitive
                  medical information can be marked confidential. Counsel has not
                  identified any applicable privilege that would allow Defendants to
                  withhold these materials pending their employees’ consent to disclosure.

       •   Recordings and transcripts of 911 calls and radio runs concerning the Protest.

       •   Statements from Defendants or the NYPD to the press concerning the NYPD’s
           response to the George Floyd Protests.

       •   Communications among Defendants Shea, Monahan, and De Blasio, or between
           them and third parties, concerning the George Floyd protests.
              o Defendants have stated that they agree to produce these materials “only to
                 the extent that the same is produced in the consolidated cases,” but have
                 not explained if or why they believe any responsive documents would not
                 be fully subject to disclosure in this case.

       •   Documents concerning the practices of the NYPD’s Strategic Response Group
           (SRG) and any SRG deployment in response to George Floyd protests.

 II.       Category Two: Documents that the Law Department has not yet
           obtained or reviewed.

        Since counsel first met and conferred about outstanding discovery two months
 ago, Defendants have repeatedly informed Plaintiffs that these documents (described
 below) are the subject of ongoing records searches by defense counsel but that the Law
 Department has not yet obtained, let alone reviewed, any of them. Notwithstanding the
 Court’s May 13 directive, Defendants informed Plaintiffs this week that they “cannot
 comment on whether and when [they] will produce documents that [they] do not have.”
 Plaintiffs respectfully suggest that these materials should have been collected and
 reviewed for privilege long ago. More to the point, under Rule 34(b)(2), Defendants are
 required to “either state that inspection and related activities will be permitted as
 requested or state with specificity the grounds for objecting to the request” and to
 inform Plaintiffs whether documents will be withheld on the basis of those objections.
 Putting aside privilege and responsiveness determinations as to particular documents,
 there is no reason Defendants cannot provide definitive categorical responses to
 document requests that were served five months ago.
Case 1:20-cv-03163-MKB-TAM Document 28 Filed 05/28/21 Page 4 of 7 PageID #: 201

 Kaufman Lieb Lebowitz & Frick                                                May 28, 2021
 Page 4 of 7

       Accordingly, Plaintiffs respectfully request that the Court order
 Defendants to supplement their discovery responses by June 11, 2021 to
 clarify which materials will be produced and which (if any) will be withheld
 on the basis of any objections. Plaintiffs further request that the Court
 require Defendants to substantially complete production of any responsive
 materials by July 16, 2021. The materials in this category are listed below:

    •   Documents related to requests to record or photograph the George Floyd protests
        under NYPD Patrol Guide procedure 212-71.

    •   Reports to the NYPD’s Intelligence Section concerning the George Floyd protests.

    •   Investigative statements or reports under NYPD Patrol Guide procedure 212-72
        concerning the George Floyd protests.

    •   Reports, memos, emails, text messages, logs, complaints, and statements
        generated by NYPD officers concerning the Protest.

    •   Communications with the Handschu Committee concerning the George Floyd
        protests.

    •   Disciplinary and personnel records for officers involving in policing the Protest.
           o Defendants have agreed to produce such records only for any John Doe
               officers who are ultimately identified and named as defendants. Plaintiffs
               believe that any records of discipline or personnel action requested,
               considered, or imposed as a result of events that occurred at the Protest or
               other George Floyd demonstrations should be produced.

 III.   Schedule for Remaining Discovery
        Given Defendants’ egregious failures to comply with their discovery obligations to
 date, Plaintiffs have reluctantly concluded that considerable additional time will be
 needed to complete discovery in this relatively complex case. In light of Plaintiffs’
 proposed schedule for outstanding document production set forth above, Plaintiffs
 propose that the Court extend the deadline for completion of all discovery from June 30,
 2021 to October 29, 2021.
Case 1:20-cv-03163-MKB-TAM Document 28 Filed 05/28/21 Page 5 of 7 PageID #: 202

 Kaufman Lieb Lebowitz & Frick                                                        May 28, 2021
 Page 5 of 7

                                     Defendants’ Position

         As an initial matter, at the May 13, 2021 Status Conference, the Court ordered the parties
 to file a status report “memorializing the dates in which the parties have agreed to produce the
 discovery documents; in addition, filing a motion for extension of time to complete discovery
 with a revised discovery schedule.” (See Minute Entry Order.) Defendants’ position is that the
 Court did not ask the parties to raise discovery disputes within the instant status report, with the
 exception of any disagreements about the timing of the production of documents. Pursuant to the
 Court’s May 13, 2021 Order, defendants agreed to produce the following documents, and
 respectfully request to produce them by the following dates:

                            Document                                              Date
 The files NYPD provided to the New York City Department of
                                                                     June 25, 2021 and August 27,
 Investigation and New York State Attorney’s General Office
                                                                       2021, as explained below
 (collectively, the “AG/DOI Files”)
 Threat, Resistance, Injury (“TRI”) reports                                  June 25, 2021
 Aided Reports for injured civilians                                         June 25, 2020
                                                                      Rolling basis but by no later
 Line of Duty reports for members of service injured during the         than June 25, 2021, as
 Protest at Cadman Plaza on June 3, 2020                                    explained below
 Audio recordings of radio runs and 911 calls and Sprint reports
                                                                             June 25, 2021
 concerning the Protest on June 3, 2020
 Press statements by the Office of Deputy Commissioner Public
 Information (“DCPI”) concerning NYPD response to George                     June 25, 2021
 Floyd Protests
 Communications among Shea/Monahan/De Blasio concerning
 George Floyd protests, consistent with the production of same
                                                                       TBD, as explained below
 in In Re: New York City Policing During Summer 2020
 Demonstrations
 Communications between Shea/Monahan/De Blasio and third
 parties concerning George Floyd protests, consistent with the
                                                                       TBD, as explained below
 production of same in In Re: New York City Policing During
 Summer 2020 Demonstrations
 Documents relating to the deployment of Strategic Response
 Group (“SRG”) personnel at protest at Cadman Plaza on June                  June 25, 2021
 3, 2020
 Strategic Response Group Guide and the Field Force Operation
 Modules referenced in the April 7, 2021 article by the Intercept            June 25, 2021
 identified by plaintiffs in their discovery demand
 Documents relating to SRG operating procedures and crowd
                                                                            August 27, 2021
 management techniques

        With respect to the AG/DOI Files, defendants can produce the vast majority of
 documents contained therein by June 25, 2021. However, as defense counsel explained at the
 May 13 conference, the AG/DOI Files contain approximately 56,000 documents. Of those
 56,000 documents, defendants have determined that there are approximately 6,000 that require
Case 1:20-cv-03163-MKB-TAM Document 28 Filed 05/28/21 Page 6 of 7 PageID #: 203

 Kaufman Lieb Lebowitz & Frick                                                         May 28, 2021
 Page 6 of 7

 closer review for privilege before they can be produced. Defendants believe and respectfully
 propose that three months is a reasonable time to complete this review and production.
         In addition, there are documents in the AG/DOI Files that might otherwise be protected
 from disclosure by New York Criminal Procedure Law (“CPL”) §§ 160.50 and/or 160.55
 because they concern the stops and/or arrests and/or prosecutions of non-party individuals who
 were involved in or witnesses to the protests at issue. Defendants informed plaintiffs’ counsels,
 who are also counsel to one of the plaintiffs in the consolidated cases pending in the Southern
 District of New York, that the parties are preparing a suitable unsealing order to be able to
 produce the records in that litigation. As a courtesy to plaintiffs, defendants are preparing a
 suitable unsealing order for this litigation and will provide it to plaintiffs once it is ready. This
 order needs to be in place before defendants can produce the other 50,000 documents from these
 files without unnecessary review and/or delay.
         With respect to the Line of Duty reports, defendants’ position is that these records
 contain confidential medical information for non-party officers, and therefore, the City should be
 able to determine which officers will consent to these forms being used in this litigation and
 which officers oppose. Defendants offered to produce these files on a rolling basis as individual
 officers provided consent, but in any event by June 25, 2021.
        Regarding the audio recordings of the radio runs and 911 calls and Sprint Reports made
 during the June 3, 2020 Protest, there has been some difficulties in obtaining same. Because of
 the duration and the distance covered by the protest, it has been difficult to narrow down the
 precincts, the radio channels, and the times during which relevant 911 calls and radio runs were
 made. While NYPD has informed us that they have preserved all of these recordings, defendants
 have not yet obtained responsive materials. Defendants remain willing to produce responsive
 materials upon receipt, but in any event by June 25, 2021.
         In regards to the communications amongst the named defendants to this action,
 defendants are willing produce the same documents that are produced in the consolidated cases
 in the Southern District for the sake of efficiency by avoiding duplication of effort and expense.
 Defendants are unable to provide a date certain of production because this effort in the
 consolidated cases is still ongoing.
         With respect to the “Second Category” of documents that plaintiffs raised, defendants
 decline to respond to each and every argument raised herein by plaintiffs because it is beyond the
 scope of the Court’s May 13, 2021 Order and more properly suited to a separate discovery
 dispute letter. In any event, defendants’ position is that there is no dispute since defendants are
 not refusing to provide the materials requested; rather, because we have not seen any responsive
 materials we cannot opine on whether and when production will be complete. To the extent, that
 the Court is considering this letter as a motion to compel, defendants respectfully request that
 they be permitted to respond in more detail on or before June 4, 2021.
         In response to plaintiffs’ proposed deadline to complete all discovery by October 29,
 2021, defendants disagree with plaintiffs’ characterization of the delay in discovery in what
 plaintiffs admit is a “relatively complex” case. In any event, and even with defendants’ proposed
 deadline of completing paper discovery by August 27, 2021, defendants concur that all discovery
 can be completed by October 29, 2021.
Case 1:20-cv-03163-MKB-TAM Document 28 Filed 05/28/21 Page 7 of 7 PageID #: 204

 Kaufman Lieb Lebowitz & Frick                                                 May 28, 2021
 Page 7 of 7

        Finally, the parties have reached a “claw back” agreement and respectfully submit the
 enclosed proposed order for Your Honor’s endorsement, pursuant to Rule 502(d) of the Federal
 Rules of Civil Procedure.


                                         *    *       *

        The parties thank the Court for its attention to this case.

                                                   Sincerely yours,

                                                          /s/

                                                   David A. Lebowitz
                                                   Douglas E. Lieb
                                                   Alison Frick

 c.     All counsel of record (by ECF)
